McMurray, Presiding Judge.
Defendant was convicted of two counts of child molestation and one count of unlawful possession of marijuana in violation of the Georgia Controlled Substances Act (less than one ounce). He was sentenced to serve a term of 20 years as to both Counts 1 and 2 (child molestation) and 12 months as to Count 3. However, five years of Counts 1 and 2 were to be served on probation. Defendant’s motion for new trial was filed, heard and denied, and he appeals. Held:
*822Decided January 6, 1982.
Robert P. Midtlyng, for appellant.
Robert Keller, District Attorney, Jack T. Wimbish, Jr., Assistant District Attorney, for appellee.
It appears that neither an enumeration of errors nor brief has been filed in this case in accordance with Rule 14 (Code Ann. § 24-3614) of this court after due notice by our order dated October 28, 1981, directing that an enumeration of errors and brief be filed not later than 4:30 p.m., Monday, November 2,1981, or the appeal would be subject to dismissal under Rule 27 (a) (Code Ann. § 24-3627 (a)) and Rule 14 of this court.
Nevertheless, we have examined the entire record and transcript and found no errors prejudicial to the defendant’s rights. A rational trier of fact (the jury in the case sub judice) could reasonably have found from the evidence adduced at trial proof of guilt of the defendant beyond a reasonable doubt of the various offenses in the indictment for which he was convicted. Rachel v. State, 247 Ga. 130, 132 (1) (274 SE2d 475); Caffo v. State, 247 Ga. 751, 754 (279 SE2d 678); Mullis v. State, 248 Ga. 338 (1) (282 SE2d 334).

Judgment affirmed.


Quillian, C. J., and Pope, J., concur.